Citation Nr: 1536149	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  11-08 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from February 1956 to February 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran was scheduled to appear at the RO to have a videoconference hearing with a Veterans Law Judge.  He failed to appear for said hearing, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

In a May 2014 decision, the Board denied the Veteran's claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the Court vacated the Board's decision and remanded the matter for appropriate action, pursuant to a June 2015 Joint Motion for Partial Remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts that his currently diagnosed with bilateral hearing loss that is related to jet engine noise during his military service.  To this end, his DD Form 214 reflects service in the United States Air Force as a machinist.

In the May 2014 decision, the Board denied the Veteran's claim based, in part, on the findings of a November 2012 VA audiology examiner, who determined the Veteran's bilateral hearing loss was unrelated to his military service.  The examiner explained that, although there may have been a high probability of noise exposure in the Veteran's service, the February 1960 separation examination found his hearing to be within normal limits.  The examiner also noted the Veteran's reported history of occupational and recreational noise exposure without hearing protection following his military discharge.  The examiner stated that this post-service noise exposure cannot be ruled out as a cause or contributing factor to the Veteran's current hearing loss.  The examiner thus concluded that the Veteran's hearing loss was less likely as not caused by his in-service noise exposure.

In the June 2015 Joint Motion, the parties found that the Board erred by not ensuring the Veteran was provided with an adequate medical opinion.  Specifically, the parties agreed that the November 2012 VA audiology examination report was inadequate because the examiner "failed to provide an adequate rationale to support her opinion."  The parties explained that simply because post-service noise exposure cannot be ruled out as a possible cause/contributor to the Veteran's bilateral hearing loss, "it does not automatically follow that his likely in-service noise exposure is not at least as likely as not the cause of the disability."

In consideration of the Joint Motion, the Board finds that remand is necessary in order to clarify whether the Veteran's diagnosed bilateral hearing loss was incurred in or aggravated by his military service.

On remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining the appropriate release of information forms where necessary, procure any records of audiological treatment or evaluation that the Veteran may have received at a VA health care facility dating from August 2013.  All such available documents should be associated with the claims file.

2. The AOJ should arrange for the claims file to be forwarded to a VA audiologist for review and an advisory medical opinion as to the etiology of the claimed bilateral hearing loss.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's medical history as contained in the claims file.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the currently diagnosed bilateral hearing loss had its onset in service or is otherwise related to the Veteran's military service, to include the conceded in-service noise exposure.

The examiner should also address the Veteran's lay testimony regarding his hearing acuity symptomatology during service and continuing thereafter.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

The examiner should review the entire claims file.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner must explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner must comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

